 



Exhibit 10.3
 
AMETEK, INC.
DIRECTORS’ DEATH BENEFIT PLAN
 
Effective January 1, 2005
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1. PURPOSE AND EFFECTIVE DATE
    1  
 
       
1.01 Purpose
    1  
1.02 Effective Date
    1  
 
       
ARTICLE 2. DEFINITIONS AND CONSTRUCTION
    2  
 
       
2.01 Definitions
    2  
2.02 Construction
    5  
 
       
ARTICLE 3. ELIGIBILITY AND PARTICIPATION
    6  
 
       
3.01 Generally
    6  
3.02 Participation Agreement Required
    6  
 
       
ARTICLE 4. RETIREMENT BENEFIT
    7  
 
       
4.01 Nature of Benefit
    7  
4.02 Amount of Benefit
    7  
4.03 Vesting of Retirement Benefit
    7  
4.04 Forfeiture
    7  
 
       
ARTICLE 5. DEATH BENEFIT
    8  
 
       
5.01 Nature of Benefit
    8  
5.02 Amount of Benefit
    8  
5.03 Vesting of Death Benefit
    8  
5.04 Forfeiture
    8  
 
       
ARTICLE 6. PAYMENT OF PLAN BENEFITS
    9  
 
       
6.01 Timing of Benefit Payments
    9  
6.02 Form of Payment
    9  
6.03 Administrative Acceleration or Delay of Payment
    11  
6.04 Withholding
    11  
6.05 Payment to Guardian
    11  
6.06 Effect of Payment
    11  
 
       
ARTICLE 7. BENEFICIARY DESIGNATION
    12  
 
       
7.01 Beneficiary Designation
    12  
7.02 Changing Beneficiary
    12  
7.03 No Beneficiary Designation
    12  
 
       
ARTICLE 8. AMENDMENT AND TERMINATION OF PLAN
    13  
 
       
8.01 Amendment
    13  
8.02 Company’s Right to Terminate
    13  
 
       
ARTICLE 9. MISCELLANEOUS
    14  
 
       
9.01 Company Obligation
    14  
9.02 Trust Fund
    14  

      AMETEK, Inc. Directors’ Death Benefit Plan   Table of Contents

 



--------------------------------------------------------------------------------



 



         
9.03 Nonassignability
    14  
9.04 Not a Contract of Employment
    14  
9.05 Governing Law
    15  
9.06 Severability
    15  
9.07 Headings
    15  
9.08 Notice
    15  
9.09 Successors
    15  

      AMETEK, Inc. Directors’ Death Benefit Plan   Table of Contents

 



--------------------------------------------------------------------------------



 



ARTICLE 1. PURPOSE AND EFFECTIVE DATE

1.01   Purpose.

      This AMETEK, Inc. Directors’ Death Benefit Plan (the “Plan”) is intended
to provide an additional benefit to Outside Directors of AMETEK, Inc., and its
subsidiaries (the “Company”), either in the form of a Retirement Benefit (as set
forth in Article 4) or in the form of a Death Benefit (as set forth in
Article 5), but not both. If a Participant retires from the Company after
attaining normal retirement eligibility, he will receive a Retirement Benefit
determined in accordance with Article 4 of the Plan. In contrast, if a
Participant dies while actively serving on the Board of the Company and is
otherwise eligible to participate in the Plan, his Beneficiary(ies) will receive
a Death Benefit determined in accordance with Article 5 of the Plan.         The
Retirement Benefit and the Death Benefit are mutually exclusive: no Death
Benefit will be paid on behalf of a Participant who receives a Retirement
Benefit, and no Retirement Benefit will be paid on behalf of a Participant if a
Death Benefit is paid on that Participant’s behalf. A Participant who separates
from service (not on account of his death or disability) before attaining early
or normal retirement eligibility will not receive any benefit under the Plan and
no Plan benefit will be paid on his behalf.

1.02   Effective Date.

  (a)   The Plan, as hereby amended and restated, is effective January 1, 2005.
    (b)   This Plan restatement is effective with respect to the entire benefit
of a Participant who Separates from Service after December 31, 2004.     (c)  
If a Participant Separated from Service before January 1, 2005, and had not
received his entire benefit as of that date, the Participant’s Retirement
Benefit and Death Benefit shall be subject to the terms of this restatement.
These changes are permitted under the terms of the 1987 restatement of the Plan
because they are being made to all participation agreements and do not reduce
the value of a Participant’s Retirement Benefit or Death Benefit.     (d)   This
amendment and restatement of the Plan is not intended to constitute a “material
modification” for purposes of section 409A of the Code with respect to the
portion of a Participant’s benefit (and earnings on such benefit) that was
earned and vested (within the meaning of section 409A of the Code) before
January 1, 2005. However, the Company shall not be liable for any adverse tax
consequence suffered by a Participant or Beneficiary if a Participant’s benefit
becomes subject to section 409A of the Code and is determined not to comply with
the requirements of section 409A of the Code.

AMETEK, Inc. Directors’ Death Benefit Plan
Page 1



--------------------------------------------------------------------------------



 



ARTICLE 2. DEFINITIONS AND CONSTRUCTION

2.01   Definitions.

  As used in the Plan, the following words and phrases shall have the meaning
set forth below:

  (a)   Annual Fee. “Annual Fee” means the fees and other remuneration expressed
as an annual rate payable to a Participant in consideration for attending either
regularly scheduled or special meetings of the Board and any committees thereof
or serving as the chair of any committees thereof, but shall not include any
amounts received as reimbursement of expenses incurred by a Participant or any
amounts received from the Company for rendering services to the Company in a
capacity other than as an Outside Director.     (b)   Beneficiary. “Beneficiary”
means the person, persons or entity as designated by the Participant, entitled
under Article 7 to receive any Plan benefits payable after the Participant’s
death.     (c)   Board. “Board” means the Board of Directors of AMETEK, Inc.    
(d)   Cause. “Cause” means (1) misappropriation of funds, (2) habitual
insobriety or substance abuse, (3) conviction of a felony or crime involving
moral turpitude, or (4) gross negligence in the performance of duties that has
had a material adverse effect on the business, operations, assets, properties,
or financial condition of the Company.     (e)   Change in Control. A “Change in
Control” shall occur if:

  (1)   Any one person or more than one person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires ownership of
stock of the Company that, together with the stock held by such person or group
of persons, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of the Company. However, if such person or group
of persons is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of the Company before this transfer of
the Company’s stock, the acquisition of additional stock by the same person or
group of persons shall not be considered to cause a Change in Control of the
Company; or     (2)   Any one person or more than one person acting as a group
(as defined in section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group of persons) ownership of stock
of the Company possessing 30 percent or more of the total voting power of the
stock of the Company. However, if such person or group of persons is considered
to own 30 percent or more of the total voting power of the stock of the Company
before this acquisition, the acquisition of additional control or stock of the
Company by the same person or group of persons shall not cause a Change in
Control of the Company; or

AMETEK, Inc. Directors’ Death Benefit Plan
Page 2



--------------------------------------------------------------------------------



 



  (3)   A majority of members of the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board before the date of the
appointment or election; or     (4)   Any one person or more than one person
acting as a group (as defined in section 1.409A-3(i)(5)(v)(B) of the Treasury
Regulations) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or group of persons) assets
from the Company that have a total gross fair market value equal to
substantially all but in no event less than 40 percent of the total fair market
value of all assets of the Company immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. A transfer of
assets by the Company will not result in a Change in Control under this
Section 2.01(e)(4), if the assets are transferred to:

  (A)   A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

  (B)   An entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Company immediately after the
transfer of assets;     (C)   A person or more than one person acting as a group
(as defined in section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) that
owns, directly or indirectly, 50 percent or more of the total value or voting
power of all the outstanding stock of the Company; or     (D)   An entity, at
least 50 percent of the total value or voting power of which is owned directly
or indirectly, by a person described in Section 2.01(e)(4)(C), above.

      For purposes of this Section 2.01(e), no acquisition, either directly or
indirectly, by the Participant, his affiliates and associates, the Company, any
subsidiary of the Company, any employee benefit plan of the Company or of any
subsidiary of the Company, or any person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such employee
benefit plan shall constitute a Change in Control.

  (f)   Code. “Code” means the Internal Revenue Code of 1986, as amended.    
(g)   Company. “Company” means AMETEK, Inc., a Delaware corporation.     (h)  
Death Benefit. “Death Benefit” means the benefit paid on behalf of a Participant
in accordance with Article 5.     (i)   Early Retirement. “Early Retirement”
means Separation from Service by the Participant before attaining age 70 and
after completing at least five (5) Years of Service.

AMETEK, Inc. Directors’ Death Benefit Plan
Page 3



--------------------------------------------------------------------------------



 



  (j)   Effective Date. “Effective Date” means January 1, 2005.     (k)  
Eligible Director. “Eligible Director” means an Outside Director excluding any
Outside Director who (1) is, or has been, a participant in the Employees’
Retirement Plan of AMETEK, Inc. or (2) became an Outside Director before
July 22, 2004.     (l)   ERISA. “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.     (m)   Normal Retirement. “Normal
Retirement” means Separation from Service by the Participant on or after
attaining age seventy (70) and after completing five (5) Years of Service.    
(n)   Optional Form. “Optional Form” means one of the following forms of
payment:

  (1)   Installments. This Optional Form of benefit is payable monthly to the
Participant for the number of periods designated by the Participant, no payments
shall be made over a period longer than fifteen years. To the extent permitted
in section 1.409A-3(c) of the Treasury Regulations, if a Participant elects this
Optional Form, the Participant shall receive installments over the number of
years that he elects, provided that if he elects to receive installments for a
period of more than ten years and the elected number of installments will result
in payments being made beyond the date on which the Participant attains age 85,
the Participant shall receive monthly installments for a period of ten years or
such shorter time as is required by law.

  (2)   Life Annuity. This Optional Form of benefit is payable monthly to the
Participant for life.

  (3)   Life Annuity with 60 or 120 Payments Guaranteed. This Optional Form of
benefit is payable monthly to the Participant for life with the first sixty
(60) or one hundred twenty (120) monthly payment guaranteed, as elected by the
Participant. A Participant may not elect a period of guaranteed payments that
exceeds the Participant’s remaining life expectancy at the time of the election.

  (o)   Outside Director. “Outside Director” means any director who is a member
of the Board and is not an employee of the Company.

  (p)   Participant. “Participant” means any Eligible Director who is eligible
and has become a participant pursuant to Article 3. Such director shall remain a
Participant in this Plan until such time as all benefits payable under this Plan
have been paid in accordance with the provisions hereof.

  (q)   Participation Agreement. “Participation Agreement” shall mean any of the
agreements entered into by the Company and any Participant in accordance with
Section 3.02.

AMETEK, Inc. Directors’ Death Benefit Plan
Page 4



--------------------------------------------------------------------------------



 



  (r)   Plan. “Plan” means this AMETEK, Inc. Directors’ Death Benefit Plan, as
it may be amended from time to time.     (s)   Plan Year. “Plan Year” means the
calendar year.     (t)   Retirement Benefit. “Retirement Benefit” means the
benefit payable to a Participant at Normal Retirement or Deferred Retirement
under Article 4.     (u)   Separates from Service. “Separates from Service” or
“Separation from Service” means separation from service within the meaning of
section 409A of the Code.     (v)   Year of Service. “Year of Service” means a
consecutive twelve-month period following the earlier of the date of the Outside
Director’s election to the Board or his appointment or election as an officer of
the Company, and each anniversary thereof, during which the Participant serves
or has served as either an Outside Director or as an officer of the Company who
is not covered by, or is not accruing benefits under, the Employees’ Retirement
Plan of AMETEK, Inc. Notwithstanding the foregoing, a Participant shall not be
credited with more than one Year of Service for any one calendar year, even if
he serves as both an Outside Director and as an officer of the Company during
such year.

2.02   Construction.

      For purposes of the Plan, unless the contrary is clearly indicated by the
context,

  (a)   the use of the masculine gender shall also include within its meaning
the feminine and vice versa,     (b)   the use of the singular shall also
include within its meaning the plural and vice versa, and     (c)   the word
“include” shall mean to include without limitation.

AMETEK, Inc. Directors’ Death Benefit Plan

Page 5



--------------------------------------------------------------------------------



 



ARTICLE 3. ELIGIBILITY AND PARTICIPATION

3.01   Generally.

      Eligibility and participation in the Plan are limited to individuals who
became Eligible Directors before July 23, 2004. If an Eligible Director is a
Participant on May 1, 2007 and his benefit is subject to the terms of this
restatement in accordance with Section 1.02(b), the Eligible Director will
remain a Participant if he executes a new Participation Agreement; if the
Eligible Executive fails to execute a new Participation Agreement, he shall
cease being a Participant as of May 1, 2007.

3.02   Participation Agreement Required.

      No Eligible Director under Section 3.01 will be eligible to be a
Participant in the Plan unless he and the Company execute a Participation
Agreement evidencing his participation in the Plan. The executed Participation
Agreement will constitute an agreement between the Company and the Eligible
Executive that binds both of them to the terms of the Plan and will bind their
heirs, executors, administrators, successors, and assigns, both present and
future. The executed Participation Agreement will also constitute the Eligible
Executive’s written agreement to waive all rights he may have under any earlier
restatement of the Plan or agreement under the Plan.

AMETEK, Inc. Directors’ Death Benefit Plan
Page 6



--------------------------------------------------------------------------------



 



ARTICLE 4. RETIREMENT BENEFIT

4.01   Nature of Benefit.

      A Participant’s Retirement Benefit shall be a series of installment or
annuity payments that are payable if a Participant Separates from Service
(a) pursuant to a Normal Retirement or (b) pursuant to an Early Retirement and
then attains age 70.         The Retirement Benefit under the Plan is mutually
exclusive with the Death Benefit under the Plan (which is described in
Article 5). No Retirement Benefit shall be paid to or on behalf of any
Participant if a Death Benefit has been or will be paid on behalf of such
Participant.

4.02   Amount of Benefit.

      The Retirement Benefit shall be an annual amount (or the actuarial
equivalent of an annual amount) equal to the highest Annual Fee that the
Participant received while serving as an Outside Director.

4.03   Vesting of Retirement Benefit.

      Each Participant shall become 100% vested in his Retirement Benefit upon
(a) Normal Retirement or (b) Early Retirement.

4.04   Forfeiture.

  (a)   Any portion of a Participant’s Retirement Benefit that does not vest in
accordance with Section 4.03 shall be forfeited on the date the Participant
Separates from Service or dies, whichever occurs earlier.     (b)   The
Participant’s entire Retirement Benefit shall be forfeited if a Death Benefit
becomes payable on the Participant’s behalf in accordance with Article 5.    
(c)   The Committee may cause a forfeiture with respect to all or any portion of
the Participant’s Retirement Benefit (whether or not vested) if the Committee
determines that the Participant’s service has been terminated for Cause.

AMETEK, Inc. Directors’ Death Benefit Plan
Page 7



--------------------------------------------------------------------------------



 



ARTICLE 5. DEATH BENEFIT

5.01   Nature of Benefit.

      A Participant’s Death Benefit under the Plan shall be a series of equal
monthly installment payments that are payable if the Participant dies (a) while
serving on the Board or (b) before he attains age 70 if he Separates from
Service pursuant to an Early Retirement.         The Death Benefit under the
Plan is mutually exclusive with the Retirement Benefit under the Plan (as
described in Article 4). No Death Benefit shall be paid on behalf of any
Participant if a Retirement Benefit has been or will be paid to or on behalf of
such Participant.

5.02   Amount of Benefit.

      The Death Benefit shall be an annual amount equal to the highest Annual
Fee that the Participant received while serving as an Outside Director.

5.03   Vesting of Death Benefit.

      Each Participant shall become 100% vested in his Death Benefit upon his
death (a) while actively employed by the Company or (b) before attaining age 70
if the Participant Separates from Service pursuant to an Early Retirement.

5.04   Forfeiture.

  (a)   Any portion of a Participant’s Death Benefit that does not vest in
accordance with Section 5.03 shall be forfeited on the date the Participant
Separates from Service, except that a Participant who Separates from Service
pursuant to an Early Retirement shall not forfeit his Death Benefit before
attaining age 70.

  (b)   The Participant’s entire Death Benefit shall be forfeited if a
Retirement Benefit becomes payable on the Participant’s behalf in accordance
with Article 4.

AMETEK, Inc. Directors’ Death Benefit Plan
Page 8



--------------------------------------------------------------------------------



 



ARTICLE 6. PAYMENT OF PLAN BENEFITS

6.01   Timing of Benefit Payments.

  (a)   Retirement Benefit.

  (1)   Early Retirement. A Participant who Separates from Service pursuant to
an Early Retirement shall receive or shall begin receiving the Retirement
Benefit on the first day of the month coincident with or next following the date
that the Participant attains age 70.     (2)   Normal Retirement. A Participant
who Separates from Service pursuant to a Normal Retirement shall receive or
shall begin receiving the Retirement Benefit on the first day of the month
coincident with or next following the date of the Participant’s Separation from
Service.

  (b)   Death Benefit.

      The Death Benefit payable on behalf of a Participant shall begin to be
paid on the first day of the month coincident with or next following the date on
which the Participant dies.

6.02   Form of Payment.

  (a)   Retirement Benefit.

  (1)   General. The Retirement Benefit payable to any Participant shall be paid
in equal monthly installments for ten years unless the Participant makes a valid
election, in accordance with subsections (2), (3), or (4), below, to receive his
Retirement Benefit in an Optional Form. The most recently filed election that
meets the requirements of subsections (2), (3), or (4) below, shall be
effective.

  (2)   Initial Election Regarding Form of Payment.

  (A)   Normal Rule. A Participant may elect an Optional Form by making such
election before the expiration of thirty (30) days following the date that he
first becomes eligible to participate in the Plan, provided that he has not,
within the preceding twenty-four (24) months, been eligible to participate in
any other non-account-based deferred compensation arrangement of the Company
(within the meaning of section 409A of the Code).

  (B)   One-Time Election Before January 1, 2008. A Participant may make a
special election of any Optional Form (or may revoke any prior election) before
January 1, 2008; provided, however, that the Participant may not make a new
election under this paragraph after December 31, 2006, to the extent that (1)
any portion of his Retirement Benefit would otherwise be paid during 2007 or
(2) the election would accelerate payment of a portion of his Retirement Benefit
into 2007; and provided, further, that the election satisfies

AMETEK, Inc. Directors’ Death Benefit Plan
Page 9



--------------------------------------------------------------------------------



 



      Section 6.02(a)(4)(D), below. The Participant must elect the same time and
form of distribution for his entire Retirement Benefit.

  (3)   Election Between Life Annuities. A Participant may file an election to
receive an Optional Form that is an annuity at any time before the first annuity
payment is made, provided that (A) the Participant’s existing election is an
annuity and (B) both the annuity payable under the existing election and the
annuity payable under the new election are considered actuarially equivalent
“life annuities” for purposes of section 409A of the Code.     (4)  
Modification of Election. If a Participant wishes to change the form of payment
for his Retirement Benefit, and the new election does not satisfy the
requirements of Section 6.02(a)(2)(B) (concerning elections before January 1,
2008) or Section 6.02(a)(3) (concerning elections between life annuities), the
Participant’s new payment election must satisfy the requirements of this
Section 6.02(a)(4). A Participant may change his election under this
Section 6.02(a)(4) only if the new election —

  (A)   is not effective until at least twelve (12) months after the date on
which the election is made;     (B)   defers the first payment with respect to
which such election is made for a period of not less than five (5) years from
the date such payment would otherwise have been made;     (C)   is not made less
than twelve (12) months before the Retirement Benefit would otherwise commence
or be paid under Section 6.01; and     (D)   does not result in the
Participant’s Retirement Benefit commencing after the later of (A) the
Participant’s Separation from Service or (B) the Participant’s attaining age 75.

  (5)   Optional Forms are Actuarially Equivalent. In all instances, the
Retirement Benefit payable under this Section 6.02 shall be the actuarial
equivalent of the Retirement Benefit determined under Section 4.02. Actuarial
equivalence shall be determined using reasonable actuarial factors determined by
the Committee to be appropriate for this purpose.     (6)   Continued Payment of
Retirement Benefit After Participant’s Death. If the Participant dies after his
retirement under this Plan and before his Retirement Benefit is paid in full
(and the Participant has not chosen to have his Retirement Benefit paid as an
annuity without guaranteed payments), the Company shall pay to the Participant’s
Beneficiaries any remaining amounts at the same time and in the same manner as
if the Participant had survived.

AMETEK, Inc. Directors’ Death Benefit Plan
Page 10



--------------------------------------------------------------------------------



 



  (b)   Death Benefit.         The Death Benefit payable on behalf of any
Participant shall be paid in equal monthly installments for ten years.

6.03   Administrative Acceleration or Delay of Payment.       A payment is
treated as being made on the date when it is due under the Plan if the payment
is made (a) no earlier than thirty (30) days before the due date specified by
the Plan or (b) on a date later than the due date specified by the Plan that is
either (1) in the same Plan Year (for a payment whose specified due date is on
or before September 30) or (2) by the fifteenth (15th) day of the third calendar
month following the date specified by the Plan (for a payment whose specified
due date is on or after October 1).   6.04   Withholding.       The Company
shall withhold from any payment made pursuant to this Plan any taxes the Company
reasonably believes are required to be withheld from such payments under local,
state, or federal law.   6.05   Payment to Guardian.       If a Plan benefit is
payable to a minor or a person declared incompetent or to a person incapable of
handling the disposition of the property, the Committee may direct payment to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or person. The Committee may require proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to
distribution. Such distribution shall completely discharge the Committee and
Company from all liability with respect to such benefit.   6.06   Effect of
Payment.       The full payment of the applicable benefit under this Article 6
shall completely discharge all obligations on the part of the Company to the
Participant (and the Participant’s Beneficiary) with respect to the operation of
this Plan, and the Participant’s (and Participant’s Beneficiary’s) rights under
this Plan shall terminate.

AMETEK, Inc. Directors’ Death Benefit Plan
Page 11



--------------------------------------------------------------------------------



 



ARTICLE 7. BENEFICIARY DESIGNATION

7.01   Beneficiary Designation.       Each Participant shall have the right, at
any time, to designate one (1) or more persons or entity as Beneficiary (both
primary as well as secondary) to whom benefits under this Plan shall be paid in
the event of the Participant’s death. Each Beneficiary designation shall be in a
written form prescribed by the Committee and shall be effective only if filed
with the Committee during the Participant’s lifetime.   7.02   Changing
Beneficiary.       Any Beneficiary designation may be changed without the
consent of the previously named Beneficiary by the filing of a new Beneficiary
designation with the Committee during the Participant’s lifetime.   7.03   No
Beneficiary Designation.       If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:

  (a)   the Participant’s surviving spouse;     (b)   the Participant’s children
in equal shares, except that if any of the children predeceases the Participant
but leaves surviving issue, then such issue shall take by right of
representation the share the deceased child would have taken if living; or    
(c)   the Participant’s estate.

AMETEK, Inc. Directors’ Death Benefit Plan
Page 12



--------------------------------------------------------------------------------



 



ARTICLE 8. AMENDMENT AND TERMINATION OF PLAN

8.01   Amendment.       The Board may at any time amend the Plan by written
instrument, notice of which shall be given to all Participants and to any
Beneficiary receiving installment payments, except that no amendment shall
reduce the amount of any Retirement Benefit or Death Benefit that is vested in
accordance with Sections 4.03 or 5.03, respectively, as of the date such notice
of the amendment is given.   8.02   Company’s Right to Terminate.       The
Board may at any time partially or completely terminate the Plan by written
instrument. In the event of complete termination, the Plan shall cease to
operate and the Company shall distribute the Retirement Benefit or Death Benefit
to the appropriate Participant or Beneficiary in accordance with Article 6.

AMETEK, Inc. Directors’ Death Benefit Plan
Page 13



--------------------------------------------------------------------------------



 



ARTICLE 9. MISCELLANEOUS

9.01   Company Obligation.       The Company shall not be required to fund any
obligations under the Plan. Except as provided in Section 9.02, any assets that
may be accumulated by the Company to meet its obligations under the Plan shall
for all purposes be part of the general assets of the Company. To the extent
that any Participant or Beneficiary acquires a right to receive payments under
the Plan for which the Company is liable, such rights shall be no greater than
the rights of any unsecured general creditor of the Company.   9.02   Trust
Fund.       The Company shall be responsible for the payment of all benefits
provided under the Plan. Before a Change in Control, at its discretion, the
Company may establish one (1) or more trusts, with such trustees as the
Committee may approve, for the purpose of assisting in the payment of such
benefits. Following a Change in Control, the Company shall establish one (1) or
more trusts, with such trustees as the Committee may approve, for the purpose of
assisting in the payment of such benefits, and shall fund such trust with the
full amount necessary to pay all benefits that are reasonably expected to be
payable under the Plan. Although such a trust shall be irrevocable, its assets
shall be held for payment of all of the Company’s general creditors in the event
of insolvency and shall not be located or transferred outside the United States.
To the extent any benefits provided under the Plan are paid from any such trust,
the Company shall have no further obligation to pay them. If not paid from the
trust, such benefits shall remain the obligation of Company. No assets of the
trust or the Company shall become restricted to provide benefits under the Plan
in connection with a change in the Company’s financial health.   9.03  
Nonassignability.       Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency, except that the Committee may recognize a
domestic relations order in accordance with procedures that it may establish for
this purpose.   9.04   Not a Contract of Employment.       This Plan shall not
constitute a contract of employment between the Company and the Participant.
Nothing in this Plan shall give a Participant the right to be retained in the
service of the Company or to interfere with the right of the Company to
discipline or discharge a Participant at any time.

AMETEK, Inc. Directors’ Death Benefit Plan
Page 14



--------------------------------------------------------------------------------



 



9.05   Governing Law.       The Plan shall be construed and enforced in
accordance with applicable federal law and, to the extent not preempted by
federal law, the laws of the Commonwealth of Pennsylvania (without regard to the
legislative or judicial conflict of laws rules of any state or other
jurisdiction).   9.06   Severability.       If any provision of the Plan shall
be held unlawful or otherwise invalid or unenforceable in whole or in part, the
unlawfulness, invalidity, or unenforceability shall not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. In addition, if any provision of the Plan shall be found to violate
section 409A of the Code or otherwise result in benefits under the Plan being
subject to income tax prior to distribution, such provision shall be void and
unenforceable, and the Plan shall be administered without regard to such
provision.   9.07   Headings.       Headings are inserted in this Plan for
convenience of reference only and are to be ignored in the construction of the
provisions of the Plan.   9.08   Notice.       Any notice required or permitted
under the Plan shall be sufficient if in writing and hand delivered or sent by
registered mail, certified mail, or reputable overnight delivery service. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail or overnight delivery, as of the date shown on the postmark on the
receipt for registration or certification or on the records of the overnight
delivery company. Mailed notice to the Committee shall be directed to the
Company’s address. Mailed notice to a Participant or Beneficiary shall be
directed to the individual’s last known address in the Company’s records.   9.09
  Successors.       The provisions of this Plan shall bind the Company and its
successors and assigns. The term successors as used herein shall include any
corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of the Company, and successors of any such corporation or
other business entity.

AMETEK, Inc. Directors’ Death Benefit Plan
Page 15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, and as evidence of the adoption of this Plan by
the Company, AMETEK, Inc. has executed the same this 24th day of October, 2007.

                  AMETEK, INC.
 
           
 
  BY:   /s/ Henry J. Policare    
 
           
 
      Henry J. Policare    
 
           
 
  DATE:   11/1/07    
 
           
 
                ATTEST
 
           
 
  BY:   /s/ Kathryn E. Sena    
 
           
 
      Corporate Secretary    

AMETEK, Inc. Directors’ Death Benefit Plan
Page 16